Citation Nr: 0001635	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  91-45 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from July 1971 to June 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1990 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case is 
well documented in remands issued by the Board in January 
1999 and July 1999.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1971 to 
June 1974.

2.  Service medical records reflect treatment on two 
occasions for nervousness/anxiety, but a clear-cut diagnosis 
was never established, and there were no complaints or 
diagnosis of a psychiatric disorder reported at the time of 
service discharge.

3.  Medical records dated in the post-service period reflect 
initial treatment and diagnosis of a psychiatric disorder in 
September 1980.

4.  In August 1999, a board of three VA psychiatrists 
reviewed all the evidence in the claims file and concluded 
that the appellant had PTSD under DSM-IV criteria based at 
least in part on one of his alleged in-service stressors 
involving a mugging incident which is shown by the service 
records to have occurred on November 9, 1972.

5.  The greater weight of the objective, credible evidence 
does not show either an acquired psychiatric disorder in 
service, or in the case of psychosis, within one year after 
service, or continuity of pertinent symptomatology or 
treatment after service to establish the existence of an 
acquired psychiatric disorder other than PTSD related to 
service.
CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  An acquired psychiatric disorder presently diagnosed as 
chronic paranoid schizophrenia was not incurred in or 
aggravated by military service, and a psychosis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Board's appellate 
consideration of this claim will be on a de novo basis.  
Pursuant to the Board's decision of July 1999, new and 
material evidence was found to have been submitted in 
conjunction with the current appeal on the issue of service 
connection for an acquired psychiatric disorder, to include 
PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(VA required to first consider whether new and material 
evidence had been presented before merits of claim can be 
considered; regional office determination as to whether 
evidence is "new and material" is subject to de novo 
adjudication by the Board); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (Board cannot ignore "threshold" 
issue of new and material evidence); see also Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210 (1991) (if evidence 
is new and material, Board must then reopen claim and review 
all the evidence of record to determine outcome of claim on 
the merits).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
in service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Alternatively, where a veteran served continuously for 90 
days or more during a period of war or during peacetime after 
December 31, 1946, and a psychosis became manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  38 
U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 1991); 38 
C.F.R. § 3.307(d) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).

According to VA regulations, as recently amended in June 
1999, entitlement to a service connection award for PTSD 
requires that three elements must be present: (1) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (the DSM-IV criteria); (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (1999); see also Gaines v. 
West, 11 Vet. App. 353 (1998).  The new version of the 
regulation is effective from March 7, 1997.  64 Fed. Reg. 
32807 (June 18, 1999).  Because section 3.304(f) was amended 
during the pendency of this appeal, and, because it is 
considered more favorable to the appellant's claim (the old 
version required a seemingly higher evidentiary proof 
standard for a diagnosis of PTSD: "a clear diagnosis"), it 
is the Board's judgment that the amended version of section 
3.304(f) should govern its appellate-level consideration of 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

However, as the appellant does not allege that any of his 
stressors involved combat with the enemy, the other 
provisions of the amended version of section 3.304(f) are not 
applicable here.

As was detailed in the Board's decision/remand of July 1999, 
the appellant's case was remanded pursuant to the 
representative's request that the file be returned to the 
board of three VA psychiatrists who examined the appellant in 
January 1998.  At that time, the Board noted that the 
appellant had been diagnosed with PTSD on the January 1998 VA 
examination based primarily on his reported stressor account 
of the death of a Korean girl.  However, one of his other 
stressors, an account of being mugged while stationed at Fort 
Ord, California, in 1971 was noted in the examination report 
as a "significant trauma."  As it was unclear whether this 
incident formed the basis of the PTSD diagnosis given on the 
examination because a great deal of information was detailed 
concerning the death of the Korean girl, the Board deemed it 
necessary to remand the case for clarification of the 
diagnosis.

The Board in July 1999 further noted that the only stressor 
acknowledged as verified by the RO was the Fort Ord mugging 
incident which is documented in the service medical records.  
A medical-clinical report dated November 9, 1972, indicated 
that the appellant was seen for a painful left elbow as a 
result of a "mugging."  It should also be noted that the 
account of the mugging incident has been consistently 
reported and described by the appellant in both clinical and 
nonclinical settings over the years since service.  It 
appears that he was assaulted by two men as he was leaving a 
convenience store, sustaining physical blows to his upper 
body as a result.  Although the full extent of his injuries 
has not been confirmed other than the painful left elbow 
noted in the clinical record, the Board finds it reasonable 
to conclude that the appellant's account of the mugging is 
credible given that the service report verifies that he was 
actually mugged and physically assaulted in service.  
Therefore, the Board finds that there is credible supporting 
evidence to establish that this claimed stressor incident 
actually occurred.

However, the death of the Korean girl as well as a stressor 
involving a jeep accident have been, to date, unverified.  
Extensive development efforts have been undertaken by the RO 
and the Board to verify these stressors, but to no avail.  
Nothing has been submitted into the appellate record since 
the Board's July 1999 decision/remand which alters these 
circumstances.

As ordered by the Board's remand instructions, a board of 
three VA psychiatrists reviewed the evidence in the 
appellant's claims file in August 1999.  All three VA 
psychiatrists agreed that the appellant currently had PTSD 
under DSM-IV criteria, and although it was generally agreed 
that the appellant had an unusual presentation, it was stated 
affirmatively by one of the VA psychiatrists that his trauma 
related to the mugging incident could be significant enough 
to cause PTSD if there was threatened trauma with bodily harm 
or feelings of impending doom or death.  While there is 
certainly no way the Board can know what the appellant's 
state of mind was when he was mugged, it certainly appears 
that he was, at a minimum, threatened with bodily harm based 
on his account of the incident and the service report which 
shows that he was seen for a painful left elbow.  One of the 
VA psychiatrists, the assistant chief of mental health and 
behavioral sciences service, further stated that, "[a]gain, 
both traumatic events [the death of Korean girl and the 
mugging incident] reported by this patient are the sources of 
his current reported symptoms."

Accordingly, by reason of the above, the Board concludes that 
the evidence supports the appellant's claim of entitlement to 
service connection for PTSD.  He has a diagnosis of PTSD, 
sufficient corroborating evidence that at least one of his 
alleged stressor incidents (the Fort Ord mugging) actually 
occurred as he described, and the above-cited VA 
psychiatrists have linked his PTSD to this stressor.  The 
Board need not address whether any of his other alleged 
stressors actually occurred as he only needs one corroborated 
stressor that has been linked to a current diagnosis of PTSD, 
as is the case here.  See Suozzi v Brown, 10 Vet. App. 307, 
310-11 (1997) (the Court of Appeals for Veterans Claims 
expressly held that a veteran need not prove "every detail" 
of an alleged stressor).  It should be pointed out as well 
that there is no other competent evidence of record which 
serves to rebut the medical findings and opinions of the 
three VA psychiatrists who recently reviewed the entire 
appellate record in August 1999 and concluded that the 
appellant did indeed have PTSD that was at least in part 
linked to the 1972 mugging incident.  In view thereof, well-
established caselaw holds that the Board may not deny a claim 
on the basis of unsubstantiated medical conclusions made by 
claims adjudicators, particularly in cases such as this one, 
where the appellate record contains credible independent 
medical evidence in support of the claim.  Colvin, supra.
In conclusion, the Board finds that the evidence supports a 
finding of entitlement to service connection for PTSD.

With regard to that element of the appellant's claim 
requesting entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, the Board finds that a 
preponderance of the relevant and probative evidence is 
against the claim.  Although the appellant was seen in 
service for complaints of nervousness, insomnia and 
depression in October 1972, and provisionally diagnosed with 
anxiety neurosis, he did not report for a requested follow-up 
evaluation.  He was next seen for similar-type complaints in 
March 1974, at which time a mental health consultation was 
again requested.  However, it appears that no such 
consultation was ever conducted, possibly due to the fact 
that his three-year enlistment term was due to expire.  
Nevertheless, at the time of service discharge, in June 1974, 
no complaints or diagnoses of a psychiatric disorder were 
reported or identified on the separation examination.  
Medical records dated in the postservice period show initial 
treatment and diagnosis of a condition diagnosed as anxiety 
neurosis in September 1980.  Although it was then reported 
that he had a history of this condition for the past seven 
years, extensive development efforts conducted by the RO and 
the Board over the course of this lengthy appeals period 
failed to corroborate that history with medical evidence 
showing treatment for same.  As such, there is no medical 
evidence showing treatment or diagnosis of a psychiatric 
disorder until more than six years after service.  More 
recent medical records reflect that he has chronic paranoid 
schizophrenia, but again, there is no medical evidence which 
provides any basis to relate this diagnosis to the 
appellant's military service or the presumptive one-year 
period after service.

In view of the above, and given the fact that there is a 
greater than one year gap in time between the appellant's 
military service and any medical treatment and/or diagnoses 
for a clear-cut psychiatric disorder, the Board finds no 
objective evidence to support a grant of service connection 
for an acquired psychiatric disorder, variously diagnosed 
since 1980, but presently diagnosed as chronic paranoid 
schizophrenia.  With regard to currently diagnosed 
conditions, neither continuity of symptomatology nor evidence 
filling in the evidentiary gap with regard to these 
conditions is shown in this case.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).

The appellant's contentions advanced on appeal, including his 
hearing testimony of record, without competent clinical or 
historical corroboration, are considered to be of 
insufficient probative value to serve as a basis for a grant 
of service connection for an acquired psychiatric disorder 
other than PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of evidence weighs against a grant of 
service connection for an acquired psychiatric disorder other 
than PTSD, the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999).

With respect to the appellant's diagnosed personality 
disorders, again, variously diagnosed over the years, but 
currently diagnosed as a schizotypal personality, the Board 
notes that personality disorders are not considered to be 
diseases or injuries, except as provided in 38 C.F.R. 
§ 3.310(a), not applicable here, within the meaning of 
applicable legislation providing VA disability compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.127 (1999).



ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder, 
presently diagnosed as chronic paranoid schizophrenia, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

